Per curiam.
Willis Nelson Marshall petitioned for a voluntary suspension of his license to practice law in Georgia. Marshall admitted he suffers from a chemical dependency to the extent that his mental competency as an attorney is impaired within the meaning of Bar Rule 4-104, and that his condition warrants his removal from the practice of law. He voluntarily submitted to certain terms and conditions for his reinstatement to the practice of law.
The State Bar of Georgia responded that a voluntary suspension was appropriate. There was no allegation or finding that Respondent violated any Standard of Conduct of Bar Rule 4-102 (d).
The special master recommended that Marshall’s petition for voluntary suspension be accepted by the Court and that Marshall comply with conditions for reinstatement.
Upon consideration of the special master’s report and recommendation, the Court accepts Marshall’s petition for voluntary suspension of his license to practice law in the State of Georgia. The Court further orders that as a condition for his reinstatement, Marshall must: (1) Obtain certification from the Committee on Lawyer Impairment that Marshall does not manifest symptoms of any condition that would either mentally or physically impair his competency as an attorney or pose a substantial threat to himself or others; (2) obtain certification from the Office of General Counsel of the State Bar that, based on its review of the State Bar disciplinary records, Marshall has not demonstrated any conduct or manifested any symptom of any condition which would indicate that he would pose a danger to his clients or the public by his return to the practice of law; and (3) petition the review panel of the State Disciplinary Board to review the record of this proceeding and the above described certifications and submit its recommendation to this Court.
Marshall is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.

Suspended.


All the Justices concur.

*22Decided February 13, 1995.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Nicholas Pagano, for Marshall.